     Case 4:19-cv-03807 Document 1-3 Filed on 10/03/19 in TXSD Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

ALMOND ENTERPRISES, LLC                        §
                                               §
v.                                             §      CIVIL ACTION NO. 4:19-cv-3807
                                               §
TRAVELERS CASUALTY INSURANCE                   §      JURY DEMANDED
COMPANY OF AMERICA                             §
                                               §

                                Exhibit B
        LIST OF ALL COUNSEL OF RECORD AND PARTIES REPRESENTED

       Pursuant to Local Rule 81(6), Defendant Travelers Casualty Insurance Company of

America attaches this List of All Counsel of Record and Parties Represented, and identifies the

following:

       1.     Almond Enterprises, LLC is the Plaintiff.

              Plaintiff is represented by:
              Jeffrey W. Gillespie
              Texas Bar No. 07976200
              4625 San Felipe, Suite 1100
              Houston, Texas 77027
              Telephone: (713) 623-6700
              Fax: (888) 389-8178
              Email: jwgill@swbell.net


       2.     Travelers Casualty Insurance Company of America is the Defendant.

              Defendant is represented by:
              Melinda R. Burke
              State Bar No. 03403030
              Federal I.D. 425268
              MARTIN, DISIERE, JEFFERSON & WISDOM, L.L.P.
              9111 Cypress Waters Blvd., Suite 250
              Dallas, Texas 75019
              Telephone: (214) 420-5500
              Facsimile: (214) 420-5501
              Email: burke@mdjwlaw.com
     Case 4:19-cv-03807 Document 1-3 Filed on 10/03/19 in TXSD Page 2 of 2



       The removed case is currently pending and is being removed from the 152nd Judicial

District Court, Harris County, Texas located at 301 North Main, Suite 201, Conroe, Texas

77301. Plaintiff did not request a jury in the State Court Action. Defendant requests a jury in this

removed action.



                                              Respectfully submitted,

                                              MARTIN, DISIERE, JEFFERSON & WISDOM, L.L.P.

                                              By: /s/ Melinda R. Burke
                                                     Melinda R. Burke
                                                     E-Mail: burke@mdjwlaw.com
                                                     State Bar No. 03403030
                                                     Federal I.D. 425268
                                                     9111 Cypress Waters Blvd., Suite 250
                                                     Dallas, Texas 75019
                                                     Telephone: (214) 420-5500
                                                     Facsimile: (214) 420-5501

                                              ATTORNEY-IN-CHARGE FOR DEFENDANT
                                              TRAVELERS CASUALTY INSURANCE
                                              COMPANY OF AMERICA

                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing document has
been forwarded to opposing counsel in accordance with the Federal Rules of Civil Procedure on
October 3, 2019.

       Jeffrey W. Gillespie
       4625 San Felipe, Suite 1100
       Houston, Texas 77027
       Fax: (888) 389-8178
       Email: jwgill@swbell.net

                                                             /s/ Melinda R. Burke
                                                             Melinda R. Burke
